Exhibit 99.1 ICON Income Fund Eight A L.P. 2007 Year End Liquidation Update This update covers the year 2007 and is intended to give registered representatives and their investors in ICON Income Fund Eight A L.P. (“Eight A”) a description of Eight A’s activities for the year and an outlook for the future.As a fund manager, ICON Capital Corp. (“ICON”) actively and prudently manages Eight A’s portfolio to yield the best possible return to investors.As a public program, Eight A has reported to you regularly through quarterly, annual and current reports filed with the SEC.These important disclosure documents provide comprehensive required information; however, it is here that we try and summarize the information contained in those documents to give you a better overview of what is going on in Eight A. There were two leases that matured in 2007, and these as well as other dispositions are discussed below.Also below is a summary of the remaining assets in Eight A’s portfolio. $5,628,144 Investment in Equipment Chartered to BP Amoco The Equipment:One 115-foot, 3,900 horsepower twin-screw tugboat and one 70,000 barrel, 414-foot, double-hull oil barge. Investment:In March of 1999, Eight A purchased the tugboat and oil barge for a total equity investment of approximately $5.6 million. In addition, Eight A initially assumed debt in the amount $7.3 million for a total purchase price of approximately $12.9 million. The original note was refinanced in December of 2001 and again in February of 2003. Both the barge and tugboat were subject to a bareboat charter whose initial term ended in January of 2003, but was renewed for an additional five years. Outcome:During the original base term of the charter, Eight A refinanced the associated non-recourse debt and extended the charter.Prior to the scheduled expiration of the extended term in January 2008, Eight A’s remarketing efforts resulted in sale of the vessels on June 25, 2007 for $9.2 million, resulting in Eight A realizing proceeds in total of $10.9 million over the life of the lease term. $3,783,000Investment in Equipment Leased to FedEx Corporation The Equipment: One 1979-built McDonnell Douglas DC-10-30F aircraft equipped with three General Electric CF6-50C2 engines. Investment:In March 2004, Eight A purchased a 90% interest in the aircraft and the lease for $3,783,000 (ICON Income Fund Ten, LLC (“Fund Ten”) owned 10%).In addition, Eight A assumed non-recourse debt in the amount of $18,999,000 at an interest rate of 4% per annum that matured in March 2007, simultaneously with the lease. Outcome: In September 2006, FedEx Corporation (“FedEx”) sent irrevocable notice of its intent to purchase the aircraft at lease expiry.In accordance with the terms of the lease, the purchase price for the aircraft was to be determined based on a series of appraisals performed by independent appraisers.On March 30, 2007, Eight A sold the aircraft to FedEx for $4,260,000 pursuant to a formula in the lease that calculated the sales price of the aircraft based on an average of the two appraisals that were closest in value. $4,861,628 Investment in Equipment Leased to the Regus Group The Equipment:The equipment leased to the Regus Group consisted of furniture and fixtures as well as office and telecommunications equipment for six Regus Group locations. Investment:In December 1999, Eight A purchased the equipment subject to the lease for a total equity investment of $4,861,628 covering schedules I-1 through I-6.When Regus filed for bankruptcy, the lease was restructured in order to reduce rental payments and allow the lessee to purchase certain equipment.Prior to the restructuring, Eight A received $4,872,324 in rental payments from January 2000 to December 2002. The restructured term began on March 1, 2003, which extended the lease for 48 months to March Outcome: At lease expiry the customer exercised its purchase option under the lease and purchased the equipment for one dollar.Eight A received rental proceeds of $7,863,374 over the entire lease term. $5,072,738 Investment in Equipment Formerly Leased to Sabena Technics The Equipment:The equipment originally on lease to Sabena Technics consisted of one-hundred-eighty-eight serialized aircraft spare parts known as rotables. All of the parts are for use on Airbus A310 aircraft. Rotables are aircraft components that are essentially recycled. When an aircraft requires maintenance to replace a worn rotable, the worn item is removed from the aircraft, and the appropriate rotable from inventory is substituted in its place. The worn item is then overhauled or it is repaired to a certified serviceable condition by an FAA-certified shop. Investment:In February 1999, Eight A purchased A310 rotables subject to lease for $2,978,345.In February 2000, Eight A purchased a second lease schedule of A310 rotables for $1,961,000. In December 2005, Eight A purchased a third lease schedule of A310 rotables for $133,393. Outcome:In March 2007, Eight A sold its remaining inventory of rotable parts to a third party for $42,213.Eight A received a total of $3,673,798 on this investment through rental payments and sale proceeds. Current Portfolio Eight A’s equipment portfolio is comprised of the following material assets.Details on an asset-by-asset basis are provided below. $4,040,000 Investment in Equipment Leased to Playcore Holdings, Inc. and its Subsidiaries The
